DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-20 are pending in this application. Applicant’s election without traverse of Group I (Claims 1-16) in the reply filed on 9/23/21 is acknowledged.  Claims 1-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Claims 17-20 are examined in this Office action. 

Information Disclosure Statement
Acknowledgment is made that the information disclosure statement has been received and considered by the examiner.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.  

Drawings
There are no objections or rejections to the drawings.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1, 3, 5, 9, 11 and 13 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Parkin et al. (US Patent Application Publication No 2006/0012926) hereinafter referred to as Parkin. 
Per Claim 1 Parkin discloses (see figure 1B, 3 and 11) a top pinned magnetic tunnel junction (MTJ) stack device, comprising
a magnetic free layer (34) having a body centered cubic (BCC) texture; 
a tunnel barrier layer (24) having a BCC texture and located on the magnetic free layer (see [0041]); and 
 a magnetic pinned layered structure (including (17, 18, 19) located on the tunnel barrier layer, 
wherein the magnetic pinned layered structure comprises, from bottom to top, 
a first magnetic pinned layer (18) having a BCC texture (see [0051]), 
a crystal grain growth controlling layer (17), and 
a second magnetic pinned layer (19) having a face centered cubic (FCC) texture or a hexagonal closed packing (HCP) texture (see [0051]).
The examiner notes that the term "on" includes "directly on" (no intermediate materials, elements or space disposed therebetween) and "indirectly on" (intermediate materials, elements or space disposed therebetween). The directional terminology "bottom" is used. Because components of the claimed invention can be positioned in a number of different orientations, the directional terminology used can encompass both an orientation of top and bottom, depending of the particular orientation of the device, the directional terminology used is not particularly limiting.
Per Claim 3 Parkin discloses (see figure 1B, 3 and 11) the device of claim 1 including where the crystal grain growth controlling layer (17) is composed of a metal that facilitates formation of a magnetic material having the FCC texture or the HCP texture.  (this feature is inherently taught since the layer (19) adjacent to the crystal grain growth controlling layer (17) has the FCC texture.)
Per Claim 5 Parkin discloses (see figure 1B, 3 and 11) the device of claim 1 including where the crystal grain growth controlling layer has a thickness from 0.05 nm to 2 nm.  [0013]
Per Claim 9 Parkin discloses (see figure 1B, 3 and 11) a spin-transfer torque magnetoresistive random access memory (STT MRAM) device, comprising a top pinned magnetic tunnel junction (MTJ) stack located on a bottom electrode (112) (see figure 1B), wherein the top pinned MTJ stack comprises: 
a magnetic free layer (34) having a body centered cubic (BCC) texture; 
a tunnel barrier layer (24) having a BCC texture and located on the magnetic free layer (see [0041]); and 
 a magnetic pinned layered structure (including (17, 18, 19) located on the tunnel barrier layer, 
wherein the magnetic pinned layered structure comprises, from bottom to top, 
a first magnetic pinned layer (18) having a BCC texture (see [0051]), 
a crystal grain growth controlling layer (17), and 
a second magnetic pinned layer (19) having a face centered cubic (FCC) texture or a hexagonal closed packing (HCP) texture (see [0051]).
The examiner notes that the term "on" includes "directly on" (no intermediate materials, elements or space disposed therebetween) and "indirectly on" (intermediate materials, elements or space disposed therebetween). The directional terminology "bottom" is used. Because components of the claimed invention can be positioned in a number of different orientations, the directional terminology used can encompass both an orientation of top and bottom, depending of the particular orientation of the device, the directional terminology used is not particularly limiting.
Per Claim 11 Parkin discloses (see figure 1B, 3 and 11) the device of claim 9 including where the crystal grain growth controlling layer (17) is composed of a metal that facilitates formation of a magnetic material having the FCC texture or the HCP texture.  (this feature is inherently taught since the layer (19) adjacent to the crystal grain growth controlling layer (17) has the FCC texture.)
Per Claim 13 Parkin discloses (see figure 1B, 3 and 11) the device of claim 9 including where the crystal grain growth controlling layer has a thickness from 0.05 nm to 2 nm.  [0013]

Allowable Subject Matter
Claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jami Valentine Miller/Primary Examiner, Art Unit 2894